DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,7-11,14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of  Champion (US 2018/0114353) in view of Bennett (US 2013/0194259).
Regarding claims 1 and 14, Chen teaches  A display apparatus comprising: a  pixel array (Figs. 1 first display panel 110 and second display panel 120)  and an optical modulator disposed on  the pixel array and configured to modulate light emitted from the first pixel array to corresponding angles (Figs. 1 image adjuster 130).Although Chen teaches the limitations as discussed above, he fails to teach a memory device storing information of a frame memory and information of a light map, wherein the information of the frame memory comprises color information and material information of objects in the scene, the information of the light map comprises intensities and locations of light in an ambient environment for viewing the scene controller configured to generate images of a scene with different lighting profiles corresponding to different viewing angles, wherein the controller generates the images according to the information of the frame memory and the information of the light map, and the images are displayed in the display apparatus through the pixel array at a same time.
However in the same field of generating images based on viewing angles Champion teaches memory device storing information of a frame memory and information of a light map, wherein the information of the frame memory comprises color information (grayscale) and material information of objects  (Figs. 7-10 and the respective description teach how the system detect image surfaces and textures of the object in the scene/environment), the information of the light map comprises intensities and locations of light in an ambient environment for viewing a scene([0106] in context with preceding text [103-105]) controller configured to generate images of a scene with different lighting profiles corresponding to different viewing angles (left side right side), wherein the controller generates the images according to the information of the frame memory and the information of the light map, and the images are displayed in the display apparatus through the pixel array at a same time([0106] in context with preceding text [103-105]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display method as taught by Champion. This combination would provide a system with improved image quality for user. Although the combination teaches the limitation as discussed above, they do not explicitly teach the objects are in a scene.
However in the same field of generating virtual images, Bennett teaches a virtual environment generating system where frame memory comprises color information and material information of objects in a scene (Fig. 4 steps 428-432 teach how the virtual objects are adjusted. It is obvious that the system uses a current frame to adjust the next frame to adjust the virtual object.). 
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display method as taught by Champion and the display method as taught by Bennett. This combination would provide a system with improved image quality for user.
Regarding claim 2, Bennett teaches wherein the information of the frame memory further comprises position information of the objects in the scene (Fig.4 steps 436-440 and steps 464-472).
Regarding claim 7, Bennett teaches wherein the position information comprises depth information of the objects(Fig.4 steps 436-440 and steps 464-472)..
Regarding claim 8, Champion teach further comprising a light capturing device for generating the information of the light map (Figs. 7-10, cameras 750).
Regarding claim 9, Champion teaches the material information of the objects stored in the frame memory comprises refractive indices and coarse parameters. (Figs. 7-10 and the respective description teach how the textures of the image are captured based on light map and light depth).
Regarding claim 10, Chen teaches wherein the pixel array comprises a color filter layer (Fig. 1 color filters CF1/CF3).
Regarding claim 11, Champion teaches an eye tracking device configured to track a position of a viewer, wherein the controller generates the images according to the position of the viewer ([0045][0072][103-106]).
Regarding claim 15, Champion teaches comprising a scan system comprising:
a plurality of light sources disposed at different locations and configured to cast light on an object in the scene from different angles (Fig. 7-10 element 705 and other light sources in the room); and a light capturing device configured to capture images of the object in the scene with light from different angles (Figs. 7-10 elements 750).
	Regarding claim 16, Champion teaches wherein: the plurality of light sources are disposed on a circumference of a circle with the object being at a center of the circle (Figs. 7-10 elements 705 and other light sources in the room).
	Regarding claim 17, Champion teaches the scan system is configured to generate information to be stored in the light map and the frame memory according to the images captured by the light capturing device ([103-106]).
	Regarding claim 19, Chen teaches wherein the pixel array comprises a display medium ([0024-0025]).

 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of  Champion (US 2018/0114353), Bennett (US 2013/0194259) and Yoshida (US 2014/0125659).
Regarding claim 3, Chen in view of Champion and Bennett teach the limitations as discussed above but fail to the position information comprises surface normal vectors of the objects.
	However in the same field of processing image signals Yoshida teaches the frame memory further comprises position information of the objects in the scene, and the position information comprises surface normal vectors of the objects ([0131]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device as taught by Chen, the display method as taught by Champion, and the display method as taught by Bennett and the method of processing images as taught by Yoshida. This combination would provide a system with improved image quality for user.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333) in view of Champion (US 2018/0114353) and further in view of Bennett  (US 2013/0194259)  and Gordon (US 2017/0172636).
Regarding claim 12, Chen in view of Champion and Bennett teach the limitations as discussed above but fail to teach wherein the controller generates the images by using a Bidirectional Reflectance Distribution Function (BRDF) algorithm.
However in the same field of creating a light map of images Gordon teaches a method for creating a light map wherein the controller generates the images according to information stored in the light map, the view map, and the frame memory with a Bidirectional Reflectance Distribution Function (BRDF) algorithm (abstract).
Therefore it would have been obvious to one of ordinary skill in the art to combine the display device as taught by Chen with the display device as taught by Sumi, with the display method as taught by Champion, and the method of creating a light map as taught by Gordon. This combination would provide a system with improved image quality for user.
Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0230333)  in view of  Champion (US 2018/0114353), Bennett  (US 2013/0194259)  and Hirobayashi (US 2014/0340707).
Regarding claims 13 and 18, Chen in view of Champion and Bennett teach the limitations as discussed above but fails to teach at least one light source configured to revolve around an object in the scene and cast light on the object from different angles; and a light capturing device configured to capture images of the object in the scene with light being casted from different angles; 
However in the same field of imaging processing, Hirobayashi teaches at least one light source configured to revolve around an object in the scene   and cast light on the object from different angles (movable light source 104); and a light capturing device configured to capture images of the object in the scene with light being casted from different angles([0043-0045] capturing device 101); 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the display device as taught by Sumi with the display method as taught by Champion,  the display method as taught by Bennett, and the method of processing images as taught by Hirobayashi. This combination would provide a system with improved image quality for user.  
Regarding claim 14, Hirobayashi teaches wherein the scan system is configured to generate information to be stored in the frame memory according to the images captured by the light capturing device ([0051]).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621